Citation Nr: 1442966	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  10-14 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability, claimed as low back pain.

2.  Entitlement to service connection for a low back disability, to include as secondary to bilateral knee disabilities.

3.  Entitlement to service connection for a bilateral shoulder disability, to include as secondary to bilateral knee disabilities.

4.  Entitlement to a disability rating in excess of 30 percent for status post total left knee replacement.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to August 1977.

These issues are before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  A Board hearing was held before the undersigned in April 2014.  A transcript of the hearing is of record.

Subsequent to the hearing, the Veteran submitted new evidence pertinent to his petition to reopen the claim for service connection for a low back disability.  Although he did not submit a waiver of the Agency of Original Jurisdiction's (AOJ) review of this evidence, the Board's disposition of his petition to reopen is fully favorable to him.  See 38 C.F.R. § 20.1304(c) (2013).

The issues of entitlement to service connection for a low back disability and bilateral shoulder disabilities, as well as entitlement to an increased disability rating for status post total left knee replacement, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.




FINDINGS OF FACT

1.  A January 1978 rating action denied service connection for a low back disability; the Veteran did not appeal that decision.
 
2.  At the time of the January 1978 rating action, the record contained service treatment records reflecting treatment for mechanical back pain, or back spasms, and a November 1977 VA examination reflecting normal physical findings.  Subsequent to the January 1978 denial, the Veteran submitted new medical evidence of low back degenerative changes and contended that his subsequently service-connected knee disabilities aggravated his back condition.  These diagnoses and contentions are new and material and raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The January 1978 rating decision that denied service connection for a low back disability is final.  38 U.S.C.A. 4005(b) (1977); 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 19.153 (1977); 38 C.F.R. § 20.1103 (2013).
 
2.  New and material evidence has been received to reopen the claim for service connection for a low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2013).


ORDER

The petition to reopen the claim for service connection for a low back disability is granted.




REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claims.  Specifically, the April 2013 VA examiner indicated that additional testing was needed to assess the current severity of the left knee disability and did not address the Veteran's contention of back pain existing since service and/or aggravated by his service-connected knee disabilities.  Further, the Veteran has not yet been afforded a VA examination in regard to his claimed bilateral shoulder disabilities and, although he has reported receipt of disability income from the Social Security Administration (SSA), no such records have been requested.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records generated since May 23, 2013 from the VA Medical Centers in Portland and White City as well as from the Klamath Falls VA Community Based Outpatient Clinic.  If such records are unavailable, clearly document that unavailability in the claims file and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request all documents pertaining to any application by the Veteran for SSA disability benefits, including the medical records considered in deciding the claim.  If the records are unavailable, such unavailability must be documented in the file.

3.  Concurrent with the above, inquire if the Veteran sees any private providers for his knee disability, back disability, or claimed shoulder disability.  Request that he complete an appropriate number of VA Forms 21-4142, Authorization and Consent to Release Information to VA, for any identified treatment records, to include records from the Norton County Hospital in Norton, Kansas.  Make two attempts to obtain the relevant private treatment records or, if appropriate, make a formal finding as to why such records cannot be obtained.  See Pub. L. No. 112-154, § 505, 126 Stat. 1165, 1193 (2012); 38 U.S.C.A. § 5103A (2) (B) (West 2002).

4.  Schedule the Veteran for a VA joints examination to determine the current nature and severity of his service-connected left knee disability and to provide an opinion as to the claimed bilateral shoulder disabilities.  The entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) must be made available to, and reviewed by, the examiner.  The examiner should conduct an examination of the Veteran and perform any necessary testing - to include any scan necessary to determine whether or not the Veteran's left knee prosthesis is loosening.  

The examiner should provide an opinion as to the current nature and severity of the Veteran's left knee symptoms and address his contentions that his left knee locks, causing him to fall.  The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current shoulder disabilities (right and/or left) that were caused, or aggravated beyond a natural progression, by his service-connected knee disabilities, noting his contention that he has repeatedly injured his shoulders after falling because of his knee disabilities.  

5.  Provide the entire claims file (i.e., the paper claims file and any relevant medical records in the Veteran's VBMS and/or Virtual VA eFolder) to an appropriate VA examiner for an addendum opinion to the April 2013 VA spinal disorders examination report.  Specifically, after reviewing the record - and, if necessary, conducting another examination - the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran has any current back disability that was incurred during his active duty service, or aggravated beyond a natural progression by his service-connected knee disabilities.  

6.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  







	(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Donnie R. Hachey
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


